Howell, L,
concurring. In the case of the State ex rel. Citizens’ Bank vs. Board of Liquidators, No. 5892, recently decided, wo held that the funding act should be strictly construed, and that only the “ valid outstanding bonds of the State and all valid warrants drawn previous to the passage ” of said act, except certain warrants described, could be exchanged fox bonds created by said act, and by the law the evidences of obligations so exchanged are required to be destroyed. The bonds in this case are the bonds of the New Orleans, Mobile, and Chattanooga Railroad Company, and not tho bonds of the State, and are, therefore, not embraced in the provisions or contemplation of the funding act. The fact that the State lias guaranteed their payment does not, in my opinion, make them the bonds of tho State. It only creates the obligation of the State to pay them, if the company fails to do so. And the obligation may have become fixed without making them the bonds of the State in the contemplation of tho funding act. Had the Legislature intended to include such obligations, it would have used terms to express Such intention.
On this ground I concur in the decree.